DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 6 of the response, filed 03/30/2021, with respect to the objection to Claim 10, have been fully considered and are persuasive.  The informality has been removed from Claim 10; therefore, the objection to Claim 10 has been withdrawn. 
Applicant’s arguments, see Page 6 of the response, filed 03/30/2021, with respect to the rejection of Claims 21-22 under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from Claims 21-22; therefore, the rejection of Claims 21-22 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant’s arguments, see Page 6 of the response, filed 03/30/2021, with respect to the rejection of Claim 17 under 35 U.S.C. §102(a)(1), have been fully considered and are persuasive.  Allowable subject matter previously present in Claim 19 has been incorporated into Claim 17; therefore, the rejection of Claim 17 under 35 U.S.C. §102(a)(1) has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-13, 17, and 20-25 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-9, 11-13, and 23-25 were allowed in the previous Office Action (see Final Rejection mailed on 03/02/2021).
Claim 10 was indicated allowable in the previous Office Action if rewritten to overcome an objection, and said objection has been overcome.
Claims 21-22 were indicated allowable if rewritten to overcome the rejections under 35 U.S.C. §112(b), and said rejections have been overcome.
Claims 19-20 were indicated allowable but were objected to for being dependent upon a rejected base claim.  Claim 19 has been cancelled, and Claim 20 now is dependent upon an allowed base claim (Claim 17, see below).
Claim 17 now contains subject matter that was previously present in Claim 19 and that was indicated as allowable in the previous Office Action; therefore, the previous rejection of Claim 17 under 35 U.S.C. §102(a)(1) is withdrawn (see above), and Claim 17 is now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL L SEHN/Examiner, Art Unit 3745